 



EXHIBIT 10.3
NACCO MATERIALS HANDLING GROUP, INC.
2007 ANNUAL INCENTIVE COMPENSATION PLAN
Introduction
     NACCO Materials Handling Group, Inc., (the “Company”) has established an
Annual Incentive Compensation Plan (“Plan”) as part of a competitive
compensation program for the officers and key management employees of the
Employers.
Plan Objective
     The Employers desire to attract and retain talented employees to enable the
Employers to meet their financial and business objectives. The objective of the
Plan is to provide an opportunity to earn annual incentive compensation to those
employees whose performance has a significant impact on the Company’s short-term
and long-term profitability.
Administration
     The Plan is administered by the Compensation Committee of the Board of
Directors of the Company (the “Committee”). The Committee:

  a.   May amend, modify or discontinue the Plan.     b.   Will designate Plan
Participants.     c.   Will determine the annual performance criteria which
generate the incentive compensation pool.     d.   Will determine the total
amount of both the target and actual annual incentive compensation pool.     e.
  Will approve individual incentive compensation Awards to Participants who are
officers and employees classified above salary grade 30.     f.   May delegate
to the Chief Executive Officer of the Company the approval of incentive
compensation Awards to Participants who are classified in salary grade 30 and
below.     g.   Except as determined by the Committee, a Participant must be
employed on December 31 of the Award Term in order to be entitled to receive an
Award hereunder. Notwithstanding the foregoing, the Committee may approve a
pro-rated incentive compensation Award for Participants in the Plan whose
employment is terminated (1) due to death, Disability, Retirement or facility
closure or (2) under other circumstances at the recommendation of the Chief
Executive Officer of the Company.

     The Committee shall have complete authority to interpret all provisions of
this Plan consistent with law, to prescribe the form of any instrument
evidencing any Award granted or paid under this Plan, to adopt, amend and
rescind general and special rules and regulations for its administration, and to
make all other determinations necessary or advisable for the administration of
this Plan. A majority of the Committee shall constitute a quorum, and the action
of members of the Committee present at any meeting at which a quorum is present
or acts unanimously approved in writing, shall be the act of the Committee. All
acts and decisions of the Committee with respect to any questions arising in
connection with the administration and interpretation of this Plan, including
the severability of any or all of the provisions hereof, shall be conclusive,
final and binding upon the Employers all present and former Participants and
employees and their respective descendants, successors and assigns. No member of
the Committee shall be liable for any such act or decision made in good faith.

 



--------------------------------------------------------------------------------



 



Determination of Corporate Incentive Compensation Pool
     Each Participant in the Plan will have an individual target incentive
compensation percentage, which is determined by the Participant’s salary grade.
This percentage is multiplied by the mid-point of the Participant’s salary grade
to determine his individual target incentive compensation Award. The total of
the target incentive compensation Awards of all Participants equals the target
corporate incentive compensation pool (“Target Pool”). The Target Pool is
approved at the beginning of each Award Term by the Committee.
     The actual corporate incentive compensation pool (“Actual Pool”) is
determined as of the end of each Award Term based on the Company’s actual
performance against specific criteria established in the beginning of the Award
Term by the Committee. The Target Pool is adjusted upwards or downwards by
corporate performance adjustment factors to determine the Actual Pool. In no
event will the Actual Pool exceed 150% of the Target Pool, except to the extent
that the Committee elects to increase the Actual Pool by up to 10%, as described
below.
     The Target and Actual Pools may consist of the sum of two or more subpools,
provided the subpools have individual objectives.
     Subject to the Committee’s right to amend or terminate the Plan at any
time, it is the intent of the Plan that the Actual Pool, as determined above,
will be the final total corporate incentive compensation pool. However, the
Committee, in its sole discretion, may increase or decrease by up to 10% the
Actual Pool or may approve an incentive compensation pool where there would
normally be no pool due to Company performance which is below the criteria
established for the Award Term.
     The Actual and Target Pools exclude the Marketing Incentive Plan for
regional parts, service, sales and national account managers. However, total
compensation or employees covered by the Marketing Incentive Plan will be based
on competitive levels.
Determination of Individual Incentive Compensation Awards
     Salary grades and the corresponding target incentive percentages for each
Participant in the Plan will be established at the beginning of each Award Term
and approved by the Committee. Individual target incentive compensation will
then be adjusted by the appropriate pool or subpool factor. Such adjusted
individual incentive compensation will then be further modified based on the
team performance to which an individual belongs compared to the team goals for
the Award Term, and may be further modified based on a Participant’s performance
as compared to their individual goals for the Award Term.
     The total of all individual incentive compensation Awards must not exceed
the Actual Pool for the Year.
     Below are examples of actual pool and individual Award calculations.
     a. Example calculation for determination of actual pool:
Intentionally Omitted
b. Example calculation for determination of individual incentive compensation
Award:
Intentionally Omitted

 



--------------------------------------------------------------------------------



 



Payment Date/Taxes
     Promptly following the Committee’s approval of the final Awards, the
Participant’s Employer shall pay the amount of such Awards to the Participants
in cash, subject to all withholdings and deductions described in the following
sentence; provided, however, that (i) no Award shall be payable to a Participant
except as determined by the Committee and (ii) in no event shall the Awards be
paid later than two and one-half months after the close of the Award Term. Any
Award paid to a Participant under this Plan shall be subject to all applicable
federal, state and local income tax, social security and other standard
withholdings and deductions.
Definitions
     (a) “Award” means cash paid to a Participant under the Plan for the Award
Term in an amount determined in accordance with the Plan.
     (b) “Award Term” means the period from January 1, 2007 through December 31,
2007.
     (c) “Disability” means an approved application for disability benefits
under the Company’s long term disability plan or under any applicable government
program.
     (d) “Employers” mean the Company, NMHG Oregon, LLC and their Subsidiaries.
     (e) “Participant” means any person who is classified by the Employers as a
salaried employee and in salary grade 22 and above, who in the judgment of the
Committee occupies a key position in which his efforts may significantly
contribute to the profits or growth of the Employers; provided, however, that
the Committee may select any employee who is expected to contribute, or who has
contributed, significantly to the Employers’ profitability to participate in the
Plan and receive an Award hereunder; and further provided, however, that
following the end of the Award Term the Committee may make one or more
discretionary Awards to employees of the Employers who were not previously
designated as Participants. Directors of the Company who are also employees of
the Company are eligible to participate in the Plan. The Committee shall have
the power to add Participants at any later date in the Award Term if individuals
subsequently become eligible to participate in the Plan; provided that they are
employed by an Employer for at least 90 calendar days during the Award Term.
     (f) “Retirement” means (i) the termination of a U.S. Participant’s
employment with the Employers after the Participant has reached age 60 and
completed at least 15 years of service with the Employers or (ii) the
termination of a non-U.S. Participant’s employment with the Employers which
qualifies as retirement under local practices and procedures and/or which
qualifies the non-U.S. Participant for foreign retirement benefits.
General Plan Provisions
     (a) No Right of Employment. Neither the adoption or operation of this Plan,
nor any document describing or referring to this Plan, or any part thereof,
shall confer upon any employee any right to continue in the employ of the
Employers, or shall in any way affect the right and power of an Employer to
terminate the employment of any employee at any time with or without assigning a
reason therefor to the same extent as the Employer might have done if this Plan
had not been adopted.
     (b) Governing Law. The provisions of this Plan shall be governed by and
construed in accordance with the laws of the State of North Carolina.
     (c) Miscellaneous. Headings are given to the sections of this Plan solely
as a convenience to facilitate reference. Such headings, numbering and
paragraphing shall not in any case be deemed in any way material or relevant to
the construction of this Plan or any provisions thereof. The use of the
masculine gender shall also include within its meaning the feminine. The use of
the singular shall also include within its meaning the plural, and vice versa.

 



--------------------------------------------------------------------------------



 



     (d) American Jobs Creation Act. It is intended that this Plan be exempt
from the requirements of Section 409A of the Internal Revenue Code, as enacted
by the American Jobs Creation Act.
     (e) Limitation on Rights of Participants; No trust. No trust has been
created by the Employers for the payment of Awards granted under this Plan; nor
have the Participants been granted any lien on any assets of the Employers to
secure payment of such benefits. This Plan represents only an unfunded,
unsecured promise to pay by the Participant’s Employer and a Participant
hereunder is a mere unsecured creditor of his Employer. Notwithstanding the
foregoing, in the event that NMHG Oregon, LLC is unable or refuses to satisfy
its obligations hereunder with respect to the payment of Awards to or on behalf
of its employees, the Company shall guarantee and be responsible for the payment
thereof.
     (f) Payment to Guardian. If an Award is payable to a minor, to a person
declared incompetent or to a person incapable of handling the disposition of his
property, the Committee may direct payment of such Award to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or person. The Committee may require such proof of incompetency, minority,
incapacity or guardianship as it may deem appropriate prior to the distribution
of such Award. Such distribution shall completely discharge the Employers from
all liability with respect to such Award.
     (g) Effective Date. This Plan shall become effective as of January 1, 2007.
2007 Performance Targets
The performance targets for the Plan are attached as an Addendum to this
document.

 